Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 6-15 and 20-26 are allowable. The restriction requirement between the inventions of groups I and II and species A, B and C, as set forth in the Office action mailed on July 31, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 31, 2020 is fully withdrawn.  Claims 11, 12, 14, 15 and 20-26, directed to invention II and species B and C are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tung-Yun McNally on September 9, 2021.
The application has been amended as follows: 

Claim 11: (rejoined) The antenna structure of claim 1, wherein the plurality of resonance paths share a feed source, each of the resonance paths forms a monopole antenna.

Claim 12. (rejoined) The antenna structure of claim 1, wherein the plurality of resonance paths share a feed source, each of the resonance paths electrically connects to a ground by at an end, each of the resonance paths forms a loop antenna.

Claim 14. (rejoined) The wireless communication device as claim 13, further comprising a main circuit board and a secondary circuit board, wherein the secondary circuit board is perpendicularly coupled to the main circuit board, the antenna structure is mounted on the secondary circuit board; the secondary circuit board defines a plurality of openings on an end, the plurality of openings are spaced from each other and arranged so as be substantially symmetrical on either side of a vertical line through the midpoint of the antenna structure.


 plurality of resonance paths further generates radiation signals in a second frequency band, the second frequency band is multiple frequency of the first frequency band.

Claims 16–19. (canceled)

Claim 20. (rejoined – currently amended) The wireless communication device as claim [[19]] 13, wherein



Claim 21. (rejoined) The wireless communication device as claim 20, wherein the antenna structure further comprises an extending portion, an end of the extending portion 

Claim 22. (rejoined – currently amended) The wireless communication device as claim [[19]] 13, wherein the antenna structure further comprises a matching circuit, the first matching circuit includes a capacitor and an inductor; the capacitor is electrically connected between a feed source and the first radiating portion; an end of the inductor is electrically connected between the first radiating portion and the capacitor, another end is electrically connected to the ground.

Claim 23. (rejoined – currently amended) The wireless communication device as claim [[19]] 13, wherein the antenna structure further comprises a first connecting member and a second connecting member having a same structure, each of the first connecting member and the second connecting member includes a mounting portion, a resisting portion, and an engaging portion; opposite ends of the resisting portion are perpendicularly received in the mounting portion and the engaging portion; the mounting portion defines a mounting hole; the engaging portion includes two L-shaped arms, each of the L-shaped arms extends from the resisting portion and then bent through ninety degrees; a bending direction of the engaging portion is opposite to the mounting portion; the resisting portions of the first connecting member and the second connecting member resist against the first radiating portion and the second radiating portion, and the first connecting member is electrically connected to a feed source for feeding current into the antenna structure; the second connecting member is grounded and provides a ground connection for the antenna structure; the first resonance path, the second resonance path, the third resonance path, and the fourth resonance path are grounded through the second connecting member; the engaging portion in inserted into the openings, thus to couple the first connecting member and the second connecting member to the secondary circuit board; the mounting portion is mounted to the main circuit portion by inserting a securing piece through the mounting hole.

Claim 24. (rejoined) The wireless communication device as claim 13, wherein the plurality of resonance paths share a feed source and a ground, each of the resonance paths forms a PIFA antenna.

Claim 25. (rejoined) The wireless communication device as claim 13, wherein the plurality of resonance paths share a feed source, each of the resonance paths forms a monopole antenna.

Claim 26. (rejoined) The wireless communication device as claim 13, wherein the plurality of resonance paths share a feed source, each of the resonance paths electrically connects to a ground by at an end, each of the resonance paths forms a loop antenna.

Reasons for Allowance
Claims 1, 2, 6-15 and 20-26 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/Primary Examiner, Art Unit 2845